Citation Nr: 1816932	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for further evidentiary development in this case.

The Veteran seeks service connection for PTSD.  Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2017).  38 C.F.R. § 4.125(a) (2017) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM).  

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Jurisdiction over the present appeal was conferred to the Board in August 2015; therefore, 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-V.  

The Veteran was afforded a VA examination in July 2013 that indicated "it is less likely than not that PTSD is a sustainable diagnosis on the basis of DSM-IV-PR criteria."  As the Veteran has not been evaluated under the criteria in the DSM-V, the case should be remanded for an additional VA examination.

In addition, as the Veteran's representative points out in his Informal Hearing Presentation, the Veteran's private psychiatrist, Dr. Liss, provided information in a Disability Benefits Questionnaire (DBQ) dated in December 2014 in which he diagnoses the Veteran with PTSD, depression, and anxiety.  The private psychiatrist notes that the Veteran was misdiagnosed in the 1970s and that his actual diagnosis was PTSD.  The Board has not received the treatment records from Dr. Liss.  Because they may bear on the outcome of the Veteran's appeal, efforts should be made to procure them.

It also appears that the Veteran was hospitalized at St. Mary's Hospital, St. Anthony's Medical Center, and Deaconess Hospital.  VA has received records from St. Mary's Hospital although mostly illegible, and the Veteran has provided some records from St. Anthony's Medical Center.  The Veteran also identified private treatment records of Dr. Luis Schwarz.  Thus, an attempt should be made to obtain treatment records from Deaconess Hospital and Dr. Schwarz.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric conditions that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include records of treatment from Dr. Liss, Deaconess Hospital and Dr. Luis Schwarz.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA mental disorders examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders under the diagnostic criteria found in the DSM-V and for each such disorder provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service, to include any symptoms documented during service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




